Title: To Thomas Jefferson from Louis de Blanc, 20 June 1807
From: Blanc, Louis de
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            
                                20 June 1807
                            
                        
                        Nous comptions déja quelques années de bonheur & de prospérité sous L’Administration Entelaire de L’Union;
                            Nous nous applaudissions de voir notre Paisse gouter, à l’abri des
                            Lois, les douceurs de la Paix, devenue, pour ainsi dire, étrangère au reste de L’Univers, Lorsqu’une poignée de ces hommes
                            inquiets & ambitieux qui, dans Tous les Temps, compent pour rien le
                            malheur des Générations, Tramait dans le silence une vaste insurrection dont le foyer était placé dans notre malheureuse Cité.
                            De quels pénibles sentiments nous fumes assaillir, Lorsque pres d’être
                            executé ces affreux complot fut ébruité par les émissaires mêmes de
                            Aaron Burr! un pen plus de circonspection de leur part, & c’en était peut-etre fair de la Louisianne. Ce paisse,
                            échappé, comme par miracle, au fléau révolutionnaire, allait être ensanglanté par Toutes les Scénes d’horreur & de
                            désolation, qui ont accompagné les insurections des Colonies Françaises.
                        Mais le voile, dont ces conspirateurs avaient couvert leurs perfides machinations, n’avait point été assez
                            impenetrable pour qu’elles eussent échapé a votre vigilance. vous
                            connaissiez, Monsieur, Toute l’étendue des dangers qui vous menaçaient, avant même que nous puissions en Soupçonner l’existence; & Tranquilles, nous dormions encore sur le Volcan, Lorsque votre Sagesse veillait pour le fermer.
                        Nous ne Tardames point aressentir les effets de votre Sollicitude paternelle. Le Général Wilkinson parut
                            bientôt dans nos murs à la Tête d’une force imposante. Dans des
                            moments d’allarmes, sa presence rassura Tous les Citoyens honnêtes et Tranquilles; Les Habitans de la Louisiane
                            L’accueillirent avec ce sentiment de confiance, qu’inspire si justement un respectable Veteran, qui presente, pour gage de
                            sa droiture & de son integrité, une longue & honorable Carriere. Il révéla les details de cette odieuse conspiration; Il
                            apprit à la Lousianne donnée, que c’élait dans le sein même de sa Fidéle population, que des Traitres avaient établi le
                            siege de Leur conspiration. Effrayés d’abord des dangers qu’ils avaient courrus sans les savoir; Mais rassurés bientôt
                            par L’activité, par la vigilance &  la fermeté de ce Respectable Général. Les Louisiannais l’impresserent de le seconder
                            de Tout Leur pouvoir. Toutes les forces, Toutes les ressources du
                            Pays furent mises à sa disposition & si quelque chose put
                            justifier l’excés de notre confiance en Lui, c’est L’usage modéré qu’il a fair de Tous les pouvoirs, dont le sentiment des
                            dangers publics, L’investissait dans ce moment de Crise.
                        Aussi actif dans ses poursuitere contre les auteurs &
                            les partisans de L’insurrection, que défiant à l’egard des personnes interessés à lui faire déployer une injuste sévérité
                            par des délations calomnieuses, dont le resultat est également amené un boulversement Total, Le Général Wilkinson fut asses ferme, & asses clairvoyánt pour éviter le
                            double écueil des mesures on Trop faibles, on Trop sévères.
                        Au millieu du Trouble & du Tumulte, Lorsque les calamités publiques réduisaient en quelque sorte les Lois du
                            silence, Les personnes & les proprietés des Citoyens paisibles furent constament respectées. Sa juste sévérité ne pesa
                            réellement que sur les partisans de Aaron Burr & nous le publions avec orgueil, Il n’en découvrit pas un seul parmi
                            nous. Aucun de ceux qui avaient Trempé dans cet affreux complot, n’avait reçu le jour sur le sol Louisiannais.
                        Sans doute les partisans de Aaron Burr ne manqueront pas de noircir La conduite du Général Wilkinson: Ils appéleront sa vigilance, un system suivi dinquisition, sa sévérité un abus du pouvoir. Surpris au même instant & sur Tous Les points,, Ils nomeront consternation
                            publique, la Terreur dont ils furent frapés; & representeront ses mesures vigoureuses comme autant d’infractions aux
                            Lois, & à la constitution; Mais qui ne verra dans ces misérables vociferations les dernieres expressions du désespoir &
                            de l’impuissance du Crime? qui ne verra clairement que c’est la derniere ressource des partisans de Burr pour essayer de
                            faire disparaitre les Traces de leur complicité, en Transformant le role d’accusés, en celui d’accusateurs?...
                        Quant à nous, qui fremissons encore au souvenir des dangers, où se sont Trouvées exposées nos Familles & nos
                            Proprietés, Il nous sera permis d’aprécier la conduite de Respectable Général, sous des rapporte plus vrais & plus dignes
                            de Son caractère. Si La Calomnie est un besoin pour ses ennemis, La reconnaissance en est un pour nous. Il n’appartiens
                            qu’a nous de bénir le bras généreux qui rient d’arracher la Louisianne à Tant de malheurs. Ceux qui avaient par sa ruine
                            ne peuvent que le détester.
                        Mais vous, Monsieur, à la vigilance du quel nous sommer, dans le principle, redevables de la Tranquillité
                            dont nous jouissons encore; Vous qui, Touché des maux aux quels nous allions être en proie, avez daigné venir si efficacement à notre secours, vous reduirez, nous osons le croire, Toutes ces vaines déclamations à leur juste valeur.
                            faillait-il, pour constater le crime de ces incendiaires, attendre que les Torches de la discorde & de la rebellion
                            eusseut commencé arepandre Sur nos malheureuses contrées le deuil &
                            la désolation? …. Et ne devons nous pas mille fois remercier la
                            divine providence, d’avoir Suscité parmi nous, au milieu des
                            craintes & des embaras, qui naissaient de la nature même de nos Lois & de notre Constitution, un homme, asses fort de sa
                            consience & de sa droiture pour oser mettre les formes contre Lui, afin de nous arracher aux horreurs, d’une insurrection
                            aussi contraire à nos intérêts & à nos Sentimens.
                        Oui, Monsieur, si quelque chose peut ajouter aux rife
                            Sentimens dont nous sommes pénétrés, envers le Général Wilkinson,
                            c’est la resignation héroïque, avec la quelle il s’est dévoué à Tous les Traits de la Calomnie, pour détourner ce Torrent
                            de malheurs près de nous submerger. Les monstres qui avoient Juré
                            notre ruine se croyaient déja assurés du Succés. Ils ne présumaient
                            ni Tant d’énergie, ni Tant de magnanimité dans un Chef militaire qui justifie si honorablement votre choix. Ils avoient
                            compté sur des demi-mesures & surtout sur une rivalité de pouvoir entre le Gouverneur & Le Général; Mais en politique,
                            comme en morale, Les Cœurs droite se devinent & nous avons eu la satisfaction de voir le Gouverneur Claiborne, nous
                            prouver, en secondant les vues & Les efforts du Général, que Toutes Les personnes honorées de votre confiance, ne sont
                                mues que par un Sentiment: Celui du devoir & de l’amour de la
                            Patrie. 
                  Veuillez agréer, Monsieur, L’expression de notre profond respect pour votre caractère, & de notre Sincere
                            attachement pour votre Personne.
                    